Exhibit 10.1
SETTING FORTH THE PREFERENCES, RIGHTS AND LIMITATIONS OF
SERIES C PREFERRED STOCK OF
TORBAY HOLDINGS, INC.


 Torbay Holdings, Inc., a Delaware corporation (the "Corporation"), certifies
that pursuant to the authority contained in Article Fourth of its Certificate of
Incorporation and in accordance with the provisions of Section 151 of the
General Corporation Law of the State of Delaware, the Corporation has the
authority to issue 20,000,000 shares of Preferred Stock, par value $0.0001 per
share; and, further


The Board of Directors of the Corporation has the authority to issue any or all
of such shares in one or more series and by resolution to provide for the
designation of each series to be issued pursuant to the foregoing authority.


The Board of Directors previously designated 700,000 shares as Series 1
Preferred Stock, and 10,000,000 shares of Series B Preferred Stock leaving
9,300,000 shares undesignated.


On September 28, 2007, the Board of Directors of the Corporation unanimously
adopted the following resolution regarding the designation of 7,500,000
additional series of preferred stock, to be designated as Series C Preferred
Stock and the filing of a Certificate of Designation with respect thereto:
 
“RESOLVED, that a series of the authorized preferred stock entitled Series C
Preferred Stock is hereby created with the following designations, preferences
and rights:


 Designation and Amount; Par Value. The shares of such series are designated as
Series C Preferred Stock (the "Series C Preferred Stock") and the number of
shares constituting such series is 7,500,000. The par value of each share of the
series is $0.0001.


 Voting. The holders of Series C Preferred Stock shall be entitled to vote on
all matters as to which holders of Common Stock shall be entitled to vote
(including, but not limited to, the election of directors of the Corporation),
in the same manner and with the same effect as such holders of Common Stock,
voting together with the holders of Common Stock as one class. Each share of
Series C Preferred Stock shall entitle the holder thereof to sixty (60) votes.
Each share of Series C Preferred Stock shall be entitled to receive notice of or
attend any annual or extraordinary meeting of shareholders of the Corporation.


 Dividends. The holders of the Series C Preferred Shares shall have the same
rights regarding dividends as Common Shares.
 
 Redemption at the Option of the Corporation. (a) The Corporation may redeem
all, but not less than all, of the outstanding shares of Series C Preferred
Stock as follows. 




--------------------------------------------------------------------------------


(b) The date of an optional redemption of Series C Preferred Stock pursuant to
this subsection (an "Optional Redemption Date") shall be a day not less than
thirty (30) days from the date of the notice of optional redemption sent by the
Corporation in accordance with the provisions set forth in this section below.
No date will be an Optional Redemption Date unless the Optional Redemption Price
(as hereinafter defined) is paid in full in cash on such date, and if not so
paid in full, the Optional Redemption Date will be the date on which such
Optional Redemption Price is fully paid as permitted and required by this
Certificate of Designation.


(c) For each share of Series C Preferred Stock which is to be redeemed pursuant
to this subsection, the Corporation will be obligated on the Optional Redemption
Date to pay to the holder thereof, upon surrender by such holder at the
Corporation's principal office of the certificate representing such shares of
Series C Preferred Stock endorsed or assigned in blank to the Corporation, an
amount equal to $1.00 per share, plus all accrued but unpaid dividends on such
share (the “Optional Redemption Price”).


(d) No share of Series C Preferred Stock is entitled to any dividends accruing
after the Optional Redemption Date. On the Optional Redemption Date all rights
of the holder of such share of Series C Preferred Stock will cease and such
share of Series C Preferred Stock will not be deemed to be outstanding. Any
shares of Series C Preferred Stock which are redeemed or otherwise acquired by
the Corporation will be cancelled and will not be reissued, sold or
transferred. 


(e) Not less than 30 nor more than 60 days prior to the Optional Redemption
Date, the Corporation shall give written notice to each of the holders of Series
C Preferred Stock of any redemption to be made pursuant to this section
specifying the date of such redemption and instructing the holders of Series C
Preferred Stock where to deliver certificates for the shares being redeemed and
any other information reasonably necessary in connection with such redemption.


(f) In the event that the Corporation shall give notice to the holders of Series
C Preferred Stock of an optional redemption by the Corporation, prior to the
Optional Redemption Date each holder of Series C Preferred Stock shall have the
right to convert some or all of such holder’s shares of Series C Preferred Stock
into common stock of the Corporation as hereinafter provided.
 
Mandatory Redemption. (a) The Corporation shall redeem any and all outstanding
shares of Series C Preferred Stock on October 1, 2012 (the “Mandatory Redemption
Date”). 


(b) For each share of Series C Preferred Stock which is to be redeemed pursuant
to this subsection, the Corporation will be obligated on the Mandatory
Redemption Date to pay to the holder thereof, upon surrender by such holder at
the Corporation's principal office of the certificate representing such shares
of Series C Preferred Stock endorsed or assigned in blank to the Corporation, an
amount equal to the Liquidation Preference (as such term is hereinafter defined)
per share.


(c) No share of Series C Preferred Stock is entitled to any dividends accruing
after the Mandatory Redemption Date. On the Mandatory Redemption Date all rights
of the holder of such share of Series C Preferred Stock, other than the right to
receive payment of the Liquidation Preference per share of such Series C
Preferred Stock upon surrender by such holder at the Corporation's principal
office of the certificate representing such shares of Series C Preferred Stock
endorsed or assigned in blank to the Corporation, will cease and such share of
Series C Preferred Stock will not be deemed to be outstanding. Any shares of
Series C Preferred Stock which are redeemed or otherwise acquired by the
Corporation will be cancelled and will not be reissued, sold or transferred. 



--------------------------------------------------------------------------------


(d) Not less than 30 nor more than 60 days prior to the Optional Redemption
Date, the Corporation shall give written notice to ach of the holders of Series
C Preferred Stock of the mandatory redemption to be made pursuant to this
section specifying the date of such redemption and instructing the holders of
Series C Preferred Stock where to deliver certificates for the shares being
redeemed and any other information reasonably necessary in connection with such
redemption.


(e) Until the Mandatory Redemption Date, each holder of Series C Preferred Stock
shall have the right to convert some or all of such holder’s shares of Series C
Preferred Stock into common stock of the Corporation as hereinafter provided.


(f) In the event of a redemption in accordance with this section, if the funds
of the Corporation legally available for redemption of Series C Preferred Stock
on the Mandatory Redemption Date are insufficient to redeem all of the shares of
Series C Preferred Stock to be redeemed on such date, those funds which are
legally available will be used to redeem the maximum possible number of shares
of Series C Preferred Stock ratably among the holders of the Series C Preferred
Stock to be redeemed. At any time thereafter when additional funds of the
Corporation are legally available for the redemption of such Series C Preferred
Stock, such funds will promptly be used to redeem the balance of the shares of
such Series C Preferred Stock.
 
Conversion. (a) Right to Convert. Each share of Series C Preferred Stock may at
any time be converted at the option of the holder thereof into ten (10) shares
of common stock of the Corporation (the “Conversion Ratio”) provided and to the
extent that the Corporation shall then have a sufficient number of authorized,
but unissued shares of its common stock to issue upon such conversion. If at any
time while any shares of Series C Preferred Stock remain outstanding the
Corporation does not have a sufficient number of authorized and unissued shares
of Common Stock to issue upon conversion of all of the outstanding shares of
Series C Preferred Stock, then the Corporation shall as promptly as practicable
use its reasonable best efforts to increase the Corporation's authorized Common
Stock to an amount sufficient to allow the Corporation to have available a
sufficient number of authorized and unissued shares of Common Stock to issue
upon conversion of all of the shares of Series C Preferred Stock then
outstanding. The Conversion Ratio shall be subject to adjustment as set forth in
clause (c).


(b) Mechanics of Conversion. Before any holder of Series C Preferred Stock shall
be entitled to convert the same into shares of Common Stock, the holder shall
surrender the certificate or certificates therefor, duly endorsed, at the office
of the Corporation or of any transfer agent for the Series C Preferred Stock,
and shall give written notice to this Corporation at its principal corporate
office, of the election to convert the same and shall state therein the name or
names in which the certificate or certificates for shares of Common Stock are to
be issued. The Corporation shall, as soon as practicable thereafter, issue and
deliver at such office to such holder of Series C Preferred Stock, or to the
nominee or nominees of such holder, a certificate or certificates for the number
of shares of Common Stock to which such holder shall be entitled as aforesaid.
Such conversion shall be deemed to have been made immediately prior to the close
of business on the date of such surrender of the shares of Series C Preferred
Stock to be converted, and the person or persons entitled to receive the shares
of Common Stock issuable upon such conversion shall be treated for all purposes
as the record holder or holders of such shares of Common Stock as of such date.



--------------------------------------------------------------------------------


(c) Conversion Ratio Adjustments of Series C Preferred Stock. The Conversion
Ratio of the Series C Preferred Stock shall be subject to adjustment from time
to time as follows:
 
(i) In the event the Corporation should at any time or from time to time fix a
record date for the effectuation of a split or subdivision of the outstanding
shares of Common Stock or the determination of holders of Common Stock entitled
to receive a dividend or other distribution payable in additional shares of
Common Stock or other securities or rights convertible into, or entitling the
holder thereof to receive directly or indirectly, additional shares of Common
Stock (hereinafter referred to as “Common Stock Equivalents”) without payment of
any consideration by such holder for the additional shares of Common Stock or
the Common Stock Equivalents (including the additional shares of Common Stock
issuable upon conversion or exercise thereof), then, as of such record date (or
the date of such dividend distribution, split or subdivision if no record date
is fixed), the Conversion Ratio of the Series C Preferred Stock shall be
appropriately adjusted so that the number of shares of Common Stock issuable on
conversion of each share of such Series C Preferred Stock shall be increased in
proportion to such increase in the aggregate number of shares of Common Stock
outstanding and those issuable with respect to such Common Stock Equivalents.


(ii) If the number of shares of Common Stock outstanding at any time is
decreased by a reverse stock split or combination of the outstanding shares of
Common Stock, then, following the record date of such reverse stock split or
combination, the Conversion Ratio for the Series C Preferred Stock shall be
appropriately adjusted so that the number of shares of Common Stock issuable on
conversion of each share of such series shall be decreased in proportion to such
decrease in outstanding shares.


(iii) In the event the Corporation shall declare a distribution payable in
securities of other persons, evidences of indebtedness issued by the Corporation
or other persons, assets (excluding cash dividends) or options or rights, then,
in each such case, the holders of Series C Preferred Stock shall be entitled to
a proportionate share of any such distribution as though they were the holders
of the number of shares of Common Stock of the Corporation into which their
shares of Series C Preferred Stock are convertible as of the record date fixed
for the determination of the holders of Common Stock of the Corporation entitled
to receive such distribution.


(iv) If at any time or from time to time there shall be a recapitalization of
the Common Stock (other than a subdivision or combination transaction provided
for elsewhere herein), provision shall be made so that the holders of the Series
C Preferred Stock shall thereafter be entitled to receive upon conversion of
such series of Series C Preferred Stock the number of shares of stock or other
securities or property of the Corporation or otherwise, to which a holder of the
number of shares of Common Stock deliverable upon conversion of the Series C
Preferred Stock held by such holder would have been entitled on such
recapitalization. In any such case, appropriate adjustment shall be made in the
application of the provisions of this clause with respect to the rights of the
holders of Series C Preferred Stock after the recapitalization to the end that
the provisions of this clause (including adjustment of the Conversion Ratio then
in effect and the number of shares purchasable upon conversion of Series C
Preferred Stock) shall be applicable after that event as nearly equivalent as
may be practicable.



--------------------------------------------------------------------------------


(d) No Impairment. The Corporation will not, by amendment of this Certificate of
Designation or the Certificate of Incorporation of the Corporation or through
any reorganization, recapitalization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Corporation, but will at all times in good faith
assist in the carrying out of all the provisions of this clause and in the
taking of all such action as may be necessary or appropriate in order to protect
the conversion rights of the holders of Series C Preferred Stock against
impairment.


(e) No Fractional Shares and Certificate as to Adjustments,


(i) No fractional shares shall be issued upon the conversion of any share or
shares of Series C Preferred Stock. In lieu of any fractional shares to which
the holder would otherwise be entitled, the Corporation shall pay cash equal to
such fraction multiplied by the then fair market value of a share of Common
Stock as determined in good faith by the Board of Directors. The number of
shares of Common Stock to be issued upon such conversion shall be determined on
the basis of the total number of shares of Series C Preferred Stock the holder
is at the time converting into Common Stock and the number of shares of Common
Stock issuable upon such aggregate conversion.


(ii) Upon the occurrence of each adjustment or readjustment of the Conversion
Ratio of any series of Series C Preferred Stock pursuant to this clause, the
Corporation, at its expense, shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and prepare and furnish to each
holder of Series C Preferred Stock a certificate setting forth such adjustment
or readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Corporation shall, upon the written request at any
time of any holder of Series C Preferred Stock, furnish or cause to be furnished
to such holder a like certificate setting forth (A) such adjustment and
readjustment, (B) the Conversion Ratio at the time in effect, and (C) the number
of shares of Common Stock and the amount, if any, of other property that at the
time would be received upon the conversion of a share of Series C Preferred
Stock.


(f) Notices of Record Date. In the event of any taking by the Corporation of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend) or other distribution, any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right, the Corporation shall mail to each
holder of Series C Preferred Stock, at least twenty (20) days prior to the date
specified therein, a notice specifying the date on which any such record is to
be taken for the purpose of such dividend, distribution or right, and the amount
and character of such dividend, distribution or right.



--------------------------------------------------------------------------------


Liquidation Preference. In the event of a Liquidation Event, the holders of
Series C Preferred Stock shall be entitled to receive in cash out of the assets
of the Corporation, whether from capital or from earnings available for
distribution to its stockholders (the "Liquidation Funds"), before any amount
shall be paid to the holders of any of the capital shares of the Corporation of
any class junior in rank to the Series C Preferred Stock in respect of the
preferences as to distributions and payments on the liquidation, dissolution and
winding up of the Corporation ("Junior Shares"), an amount per share of Series C
Preferred Stock equal to $0.60 plus accrued, but unpaid dividends thereon (the
“Liquidation Preference”); provided that, if the Liquidation Funds are
insufficient to pay the full amount due to the holders and holders of shares of
other classes or series of preferred shares of the Corporation that are of equal
rank with the Series C Preferred Stock as to payments of Liquidation Funds (the
"Pari Passu Shares"), then each holder of Series C Preferred Stock and Pari
Passu Shares shall receive a percentage of the Liquidation Funds equal to the
full amount of Liquidation Funds payable to such holder as a liquidation
preference (in accordance with the terms of the certificate of designations (or
other equivalent document or instrument) governing payments to the holder of
such shares upon a dissolution or liquidation of the Corporation) as a
percentage of the full amount of Liquidation Funds payable to all holders of
Series C Preferred Stock and Pari Passu Shares. All the preferential amounts to
be paid to the holders under this Section shall be paid or set apart for payment
before the payment or setting apart for payment of any amount for, or the
distribution of any Liquidation Funds of the Corporation to the holders of
shares of other classes or series of preferred shares of the Corporation junior
in rank to the Series C Preferred Stock in connection with a Liquidation Event
as to which this Section applies. For purposes of this Section, "Liquidation
Event" means the voluntary or involuntary liquidation, dissolution or winding up
of the Corporation or any subsidiaries of the Corporation the assets of which
constitute all or substantially all of the business of the Corporation and its
subsidiaries taken as a whole, in a single transaction or series of
transactions. The purchase or redemption by the Corporation of shares of any
class, in any manner permitted by law, shall not, for the purposes hereof, be
regarded as a Liquidation Event. For purposes hereof, any outstanding shares of
Series B Preferred Stock shall be deemed to be Pari Passu Shares.


IN WITNESS WHEREOF, TORBAY HOLDINGS, INC. has caused this Certificate of
Designation to be executed by its President and attested to by its Secretary
this 28th day of September, 2007.
 

        TORBAY HOLDINGS, INC.  
   
   
    By:   /s/ Richard K Lauer  

--------------------------------------------------------------------------------

Richard K Lauer   President


ATTEST:



 
/s/ Richard K Lauer
Secretary


